660 N.W.2d 729 (2003)
Philip M. KELLER, Plaintiff-Appellee,
v.
CITY OF GRAND RAPIDS, Defendant-Appellant.
No. 120264, COA No. 223083.
Supreme Court of Michigan.
May 14, 2003.
On order of the Court, the motions for reconsideration of this Court's order of January 29, 2003 and for immediate consideration are considered. Immediate consideration is GRANTED. Reconsideration *730 is DENIED because it does not appear that the order was entered erroneously.
MARKMAN, J., states as follows:
For the reasons set forth in my dissenting statement to this Court's order of January 29, 2003, I would grant the motion for reconsideration.